DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 17 are objected to because of the following informalities:
Representative Claim 6 recites: 
“wherein satisfying the first condition comprises being equal to or smaller than the number of registers in the vector register, and satisfying the second condition being equal to or smaller than one half of the number of registers in the vector register”
While it is clear what claim 6 is attempting to claim, there is at least one grammatical issue. 
The claim should instead recite: 
“wherein satisfying the first condition comprises being equal to or smaller than the number of registers in the vector register, and wherein satisfying the second condition comprises being equal to or smaller than one half of the number of registers in the vector register”
Claim 17 should be similarly corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Representative claim 1 recite, at least in part: 
“compressing data of the neural network model…compare a number of elements in the compressed data with a first condition…” 
The term “the compressed data” has a minor antecedent basis issue. Specifically, it appears that the phrase “…in the compressed data with a first condition…” should instead recite “…in the compressed data of the neural network model with a first condition.” 
Independent claims 11 and 12 recite similar subject matter and therefore a similarly rejected. 
Representative Claim 2 recites, at least in part:
“Comparing the number of elements with a second condition…”
The term “…the number of elements…” is indefinite and lacks antecedent basis. Specifically, it is unclear if “…the number of elements…” refer to “a number of elements in the compressed data” as recited representative claim 1. 
Claim 13 recites similar subject matter and therefore is rejected under similar grounds. 
The examiner notes for clarity of record that claims 2-10 and 13-20 are rejected at least due in part to their dependency on a properly rejected claims (i.e. independent claims 1, 11, and 12). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10, 11-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over -Waterman et al. (“The RISC-V Instruction Set Manual: Volume I: User- Level ISA”, NPL 2017, hereinafter “Waterman”) in view of Yu et al. (“Scalpel: Customizing DNN pruning to the Underlying Hardware Parallelism”, NPL 2017, hereinafter “Yu”). 

With respect to Claim 1, Waterman teaches identifying structure information of a vector register, wherein the structure information includes a number of registers included in the vector register (Waterman Pg. 93 Chapter 17 “This chapter presets a proposal for the RISC-V vector instruction set extension. The vector extension supports a configurable vector unit, to tradeoff the number of architectural vector registers and supported element widths against available vector length.” Section 17. 1 Vector Unit State “The additional vector unit architectural state consists of 32 vector data registers…8 vector predicate registers…and an XLEN-bit WARL vector length CSR [Compressed Sparse Rows], vl. In addition, the current configuration of the vector unit is held in a set vector configuration CSRs…The implementation determines an available maximum vector length (MVL) for the current configuration held in the vcmaxw and mcnpred registers.” 
The examiner notes that determining an available maximum vector length teaches “identifying structure information of a vector register, wherein the structure information includes a number of registers included in the vector register”.).
comparing a number of elements in the compressed data with a first condition, wherein the first condition is determined based on the number of registers in the vector register (Waterman Pg. 97 see Table 17.5 “Table 17.5: “Operation of setvl instruction to set vector length register vl based on requested application vector length (AVL) and current maximum vector length (MVL).” 
The examiner notes that the mathematical inequalities depicted in Table 17.5 teaches “comparing”. 
Section 17.4 “The active vector length is held in the XLEN-bit WARL vector CSR vl, which can only hold values between 0 and MVL inclusive…. The active vector length is usually written with the setvl instruction, which is encoded as a csrrw instruction to the vl CSR number. The source argument to the csrrw is the requested application vector length (AVL) as an unsigned XLEN-bit integer.” 
The examiner notes that because the AVL is encoded as a CSR (i.e. a (C)ompressed (S)parse (R)ow format), the AVL teaches “a number of elements in the compressed data”. 
Finally, because, as shown in Table 17.5, the AVL is compared to the MVL, Waterman teaches “comparing a number of elements in the compressed data with a first condition, wherein the first condition is determined based on the number of registers in the vector register”.).
 and in response to the number of elements satisfying the first condition, associating the compressed data with the vector register to enable loading the compressed data to the vector register (Waterman Pg. 98 Figure 17.1: Example vector-vector add loop. Note especially at least the first two lines of the loop. Namely: loop setvl t0, a0. Vld v0, a2. Note that the loop starts with the “setvl” instruction. This is the comparison of the previous limitation. Then, the vld v0, a2 instruction as can be seen “…# Load[s] first vector…” Thus, Waterman teaches “and in response to the number of elements satisfying the first condition, associating the compressed data with the vector register to enable loading the compressed data to the vector register”.).

Waterman, however, does not appear to explicitly disclose: 
A method for reducing a size of a neural network model, comprising: compressing data of the neural network model; 

Yu, however, teaches A method for reducing a size of a neural network model, comprising: compressing data of the neural network model (Yu Abstract “Weight pruning reduces DNN [Deep Neural Network] model size and the computation by removing redundant weights”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the vector register length comparison as taught by Waterman modified with the weight pruning as taught by Yu because using weight pruning as taught by Yu would place the weight matrix in a vector format and remove the redundant weights leading to a reduced neural network size (Yu Abstract). 
With respect to Claim 2, the combination of Water and Yu teaches comparing the number of elements with a second condition, wherein the second condition is determined based on the number of registers in the vector register, and is different from the first condition (Waterman Table 17.5 Note that row 2 of Table 17.5 shows a condition where the AVL is in between 2*MVL (example of first condition) but less than the MVL (example of second condition). Note that MVL is the maximum vector length and thus “the second condition is determined based on the number of registers in the vector register”). 
Adjusting the structure of the vector register in response to the number of elements satisfying the second condition (Waterman Table 17.5 Note that row 2 of Table 17.5 shows a condition where the AVL is in between 2*MVL (example of first condition) but less than the MVL (example of second condition). Note that in response to the AVL satisfying these conditions the vl (vector length setting) is set to AVL/2. 
The examiner notes that setting the vl (vector length) to AVL/2 when the AVL is in between two different conditions teaches “adjusting the structure of the vector register in response to the number of elements satisfying the second condition”.).

With respect to Claim 3, the combination of Waterman and Yu teaches wherein compressing the data of the neural network model comprises pruning of the data (Yu Abstract “Weight pruning reduces DNN [Deep Neural Network] model size and the computation by removing redundant weights”)

With respect to Claim 4, the combination of Waterman and Yu teaches wherein the data is a weight matrix of the neural network model (Yu Pg. 3 Col. 1 FC layer perform matrix-vector multiplication, and CONV layers perform matrix-matrix multiplication. Weights of each layer can be grouped into a weight matrix. For FC layers, the input values are stored in a 1D vector (input vector). Then, the matrix can be multiplied with the input vector to generate the output which is also a 1D vector.”)

With respect to Claim 5, the combination of Waterman and Yu teaches wherein adjusting the structure of the vector register comprises: reducing the number of registers in the vector register by one half (Waterman Table 17.5 Note that row 2 of Table 17.5 shows a condition where the AVL is in between 2*MVL (example of first condition) but less than the MVL (example of second condition). Note that in response to the AVL satisfying these conditions the vl (vector length setting) is set to AVL/2. 
The examiner notes that setting the vl (vector length) to AVL/2 when the AVL is in between two different conditions teaches “wherein adjusting the structure of the vector register comprises: reducing the number of registers in the vector register by one half”.).

With respect to Claim 6, the combination of Waterman and Yu teach wherein satisfying the first condition comprises being equal to or smaller than the number of registers in the vector register, and satisfying the second condition being equal to or smaller than one half the number of registers in the vector register (Waterman Table 17.5 
Waterman Table 17. 5 depicts the conditions for determining vector length (vl setting). 
Next, Section 17.3 “Each vector data register’s current maximum-width is held in a separate four-bit field in the vcmaxw CSRs…In addition, each vector data register has an associated dynamic type field that is held in a four-bit field in the vctype CSRs…The dynamic type field of a vector data register is constrained to only hold types that have equal or lesser width than the value in the corresponding vcmaxw field for that vector data register.” 
--To clarify, see Waterman Pgs. 91-92 which describe the instructions for Packed-SIMD (Single Input Multiple Data). Pg. 92 “For example, a 64-bit packed-SIMD extension can treat each register as a 1x64 bit, 2x32 bit, 4x16 bit, or 8x8 packed values…” 
That is the second row of Table 17.5 shows that AVL is greater than 2 MVL (2x32, 64 being MVL) but less than (example of less than or equal to) MVL (e.g. 64). That is, AVL is in between 32-bits and 64-bits. Using the example of a 64-bit extension, a person of ordinary skill in the art would infer than half of 64 is 32 (e.g. 2MVL) and MVL is 64. Thus, a person skilled in the art would infer that these two conditions are met and thus Waterman teaches the claim language.)

With respect to Claim 8, the combination of Waterman and Yu teach generating an instruction set based on the association between the compressed data and the vector register to load the compressed data to the vector register (Waterman Chapter 19 Pg. 103 “One goal of the RISC-V project is that it be used as a stable software development target. For this purpose, we define a combination of base ISA [instruction set architecture] …plus selected standard extensions…as a ‘general-purpose’ ISA.” 
Note Table 19.1 which “…shows a map of the major opcodes for RVG…” Note especially the “LOAD” opcode.).  

With respect to Claim 10, the combination of Waterman and Yu teach wherein the vector register is part of a group of vector registers that include elements that are executed simultaneously (Waterman Pg. 98 “The vcfgd value specifies how many vector registers of each datatype are allocated…this encoding can compactly represent any arbitrary allocation of vector registers to data types…”
Waterman Pg. 2 “The name RISC-V was chosen to represent the fifth major RISC ISA design from UC Berkeley…We also pun on the use of the Roman numeral ‘V’ to signify ‘variations’ and ‘vectors’, as support for a range of architecture research, including various data-parallel accelerators, is an explicit goal of the ISA design”.
The examiner notes that having data-parallelism as an explicit goal of the RISC-V ISA design teaches “…elements that are executed simultaneously [example of data-parallelism] …”). 
With respect to Claims 11-17 and 19, Claims 11-17, and 19 are similar in scope and recite similar claim language to that of Claims 1-6, 8, and 10 and therefore are similar rejected under 35 U.S.C. 103 under the combination of Waterman and Yu. The full mapping is omitted here merely for sake of brevity. 


Claim(s) 7, 9, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman et al. (“The RISC-V Instruction Set Manual: Volume I: User- Level ISA”, NPL 2017, hereinafter “Waterman”) in view of Yu et al. (“Scalpel: Customizing DNN pruning to the Underlying Hardware Parallelism”, NPL 2017, hereinafter “Yu”) and further in view of Yu et al. (US 2018/0373978, hereinafter “Yu 2”). 

With respect to Claim 7, the combination of Waterman and Yu teach all of the limitations of Claim 1 as discussed above. 
The combination of Waterman and Yu, however, do not appear to explicitly disclose: 
Wherein compressing the data of the neural network model comprises a first operation of compression, the method further comprising: performing a second operation of compression of the data in response to the number of elements not satisfying the first condition
Yu 2 teaches wherein compressing the data of the neural network model comprises a first operation of compression, the method further comprising: performing a second operation of compression of the data in response to the number of elements not satisfying the first condition (Yu 2 [0028] “In an embodiment, a process of grouping and/or pruning sets of neural network weight parameters and training the grouped and/or pruned sets of neural network weight parameters may be performed in an iterative fashion, such as until a calculated accuracy parameter is determined to fall below a specified threshold…In an embodiment, signals and/or states representative of a set of neural network weight parameters such as matrix 410, may be process to group the set of neural network weight parameters into a plurality of groups according to a specified group size…a group size may be specified to match that of a SIMD width…” 
The examiner notes that pruning neural network weight parameters to a specified accuracy threshold using a group size wherein that group size is “…specified to match that of a SIMD width…” (example of first condition based on the number of registers in the vector register) teaches “wherein compressing the data of the neural network model comprises a first operation of compression, the method further comprising: performing a second operation of compression of the data in response to the number of elements not satisfying the first condition”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the RISC-V, Packed SIMD instructions, and neural network compression as taught by the combination of Waterman and Yu modified with the iterative pruning based on group size (e.g. SIMD width) as taught by Yu2 because “…grouping neural network weight parameters according to SIMD width, for example, fewer instructions may be executed, again improving computing resource utilization efficiency” (Yu [0033]). 
	
	With respect to Claim 9, the combination of Waterman, Yu, and Yu 2 teach in response to the number of elements satisfying the first condition, sending an indication to end compression of the data (Yu 2 [0028] “In an embodiment, a process of grouping and/or pruning sets of neural network weight parameters and training the grouped and/or pruned sets of neural network weight parameters may be performed in an iterative fashion, such as until a calculated accuracy parameter is determined to fall below a specified threshold…In an embodiment, signals and/or states representative of a set of neural network weight parameters such as matrix 410, may be process to group the set of neural network weight parameters into a plurality of groups according to a specified group size…a group size may be specified to match that of a SIMD width…”).
	With respect to Claims 18 and 20, Claims 18 and 20 recite similar claim language to that of Claims 7 and 9 as discussed above. Therefore, claims 18 and 20 are similarly rejected under 35 U.S.C. 103 under the combination of Waterman, Yu, and Yu 2. The full mapping is omitted here merely for sake of brevity. 
	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Lai, Bo-Cheng et al. “Enhancing Utilization of SIMD-like accelerator for Sparse Convolutional Neural Networks”, NPL 2019. Similar Inventive Concept. 
2. Louis, Marcia Sahaya et al. “Towards Deep Learning using TensorFlow Lite on RISC-V”, NPL 2019. Similar Inventive Concept. 
3. Lou, Wenqi et al. “RV-CNN: Flexible and Efficient Instruction Set for CNNs based on RISC-V Processors”, NPL 2019. Similar Inventive Concept. 
4. Page, Adam et al. “SPARCNet: A Hardware Accelerator for Efficient Deployment of Sparse Convolutional Networks”, NPL 2017. Similar Inventive Concept. 
5. Zhu, Maohua et al. “Sparse Tensor Core: Algorithm and Hardware Co-Design for Vector-wise Sparse Neural Networks on Modern GPUs”, NPL 2019. 
6. Sen, Sanchari et al. “SparCE: Sparsity Aware General-Purpose Core Extensions to Accelerate Deep Neural Networks”, NPL 2019. Similar Inventive Concept. 
7. Chen, Yunji et al. “An Instruction Set Architecture for Machine Learning”, NPL 2019. Similar Inventive Concept. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126